         Case 2:18-cv-05623-MMB Document 288 Filed 08/05/21 Page 1 of 1
Troutman Pepper Hamilton Sanders LLP
11682 El Camino Real, Suite 400
San Diego, CA 92130-2092

troutman.com



Ben Lewis Wagner
D 858.509.6010
ben.wagner@troutman.com




July 29, 2021
VIA EMAIL

Hon. Michael M. Baylson
James A. Byrne U.S. Courthouse
Room 3810, Courtroom 3-A
601 Market Street
Philadelphia, PA 19106

Re:    Lontex Corporation v. NIKE, Inc., Case No. 18-cv-5623 (E.D. Pa.)

Dear Judge Baylson:

The Court’s pretrial order (Doc. No. 254) provides: “Depositions not yet taken, for use at trial,
for witnesses who may not appear at trial for any reason, shall be noticed by May 30, and taken
no later than July 30, preferably by video, unless the witnesses consent to appear ‘live’.”

Sean Cunningham’s trial deposition was noticed for June 17, 2021 by Lontex, but scheduling
conflicts between the witness and counsels have resulted in the deposition not being taken. As
such, the parties stipulate to the extension of the July 30 trial deposition deadline to August 31,
2021 to permit the Cunningham deposition to proceed in August.

The parties submit this joint letter to request the court confirm this scheduling modification. This
letter is submitted with Nike’s approval.

Respectfully,



Ben L. Wagner



cc:    Counsel of Record (via Email)
